DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/25/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 9-12, 14, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Donnelly et al. (U.S Patent Publication No. 2018/0342157; hereinafter "Donnelly") in view of Suzuki et al. (U.S Patent Publication No. 2019/0041855; hereinafter “Suzuki”). 

Regarding claim 1, Donnelly teaches a system, comprising a computer including a processor and a memory, the memory storing instructions executable by the processor (Donnelly [0006] memory devices to store instructions executed by the processor) to predict a user arrival time based on data of a user and a user origin location (Donnelly [0043] the estimated time of user arrival can be determined based on the location data of the user). 
Yet, Donnelly does not teach wherein the instructions deactivate a propulsion of a vehicle upon arriving at the user origin; and deactivate one or more additional vehicle components based on the user arrival time. 
However, in the same field of endeavor, Suzuki does teach wherein the instructions deactivate a propulsion of a vehicle upon arriving at the user origin; and deactivate one or more additional vehicle components based on the user arrival time (Suzuki [0160] once the passenger is out of the vehicle, and the behavior requires the vehicle to wait for the passenger at the origin location, the control unit stops 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of predicting user arrival time by deactivating the propulsion and additional vehicle components, as taught by Suzuki, for the purpose of reducing the burden of users having to schedule information ahead of time by providing an automatic driving vehicle capable of setting up specific behaviors (Suzuki [006-008]).

Claims 17 and 19 are rejected under the same rationale as claim 1. 

Regarding claim 5, the combination of Donnelly and Suzuki teaches the system of claim 1. Donnelly further teaches wherein the instructions further include instructions to identify a user destination location and to assign one of a plurality of vehicles to transport the user from the user origin location to the user destination location based on the user arrival time (Donnelly [0028] an entity can use a fleet of vehicles to provide a vehicle service (transportation service, delivery service, etc. which inherently has a destination location) to users, where an autonomous vehicle can receive location data associated with the user that requested the vehicle and navigate towards the user; [0125] the vehicle computing system can determine the estimated time of interaction duration based on user data, one of them being user’s destination). 

Regarding claim 9, the combination of Donnelly and Suzuki teaches the system of claim 1. Donnelly further teaches wherein the instructions further include instructions to predict the user arrival time based on previous user arrival times for the user (Donnelly [0043] the estimated time of user 

Regarding claim 10, the combination of Donnelly and Suzuki teaches the system of claim 1. Donnelly further teaches wherein the instructions further include instructions to determine the user arrival time based on weather data at the user origin location (Donnelly [0086] the acceptable walking distance for the user can be determined based at least in part on weather data. The distance can be adjusted depending on the detected weather data. For example, the acceptable walking distance may be decreased to a shorter distance in the event of a rain. Since the calculated distance and speed are known, the time can be calculated as well. The greater the acceptable walking distance, the greater time it takes to arrive at the user location; [0113] the vehicle computing system can determine the speed or velocity of the user device, which can be used to calculate the arrival time based on distance). 

Regarding claim 11, the combination of Donnelly and Suzuki teaches the system of claim 1. Donnelly further teaches wherein the instructions further include instructions to determine the user arrival time based on a type of facility located at the user origin location (Donnelly [0125] for better estimating the interaction duration between the user and the vehicle, the data associated with the user can indicate the user’s destination (e.g., airport, train station, etc.), service type, and such. These parameters can be specified by the user upon requesting the service; [0121] the estimated time until 

Regarding claim 12, the combination of Donnelly and Suzuki teaches the system of claim 1. Donnelly further teaches wherein the instructions further include instructions to identify a user cargo load and to predict the user arrival time based on the user cargo load (Donnelly [0124] the estimated time of interaction duration can include an estimated board duration, which indicates how long the user may take to load him/herself, children, luggage, etc. into the vehicle and undertake other tasks). 

Regarding claim 14, the combination of Donnelly and Suzuki teaches the system of claim 1. Donnelly further teaches wherein the instructions further include instructions to determine the user arrival time based on a number of users requested to be transported (Donnelly [0125] the estimated time of interaction duration may be affected by the number of passengers). 

Regarding claim 16, the combination Donnelly and Suzuki teaches the system of claim 1. Donnelly further teaches wherein the instructions further include instructions to predict the user arrival time based on a predicted user entry time (Donnelly [0125] the computing system can obtain data associated with the user, such as the estimated time of interaction duration, which may be an estimated time of boarding duration for the user). 

Claims 2, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Donnelly et al. (U.S Patent Publication No. 2018/0342157; hereinafter "Donnelly") in view of Suzuki et al. (U.S Patent Publication No. 2019/0041855; hereinafter “Suzuki”), further in view of Leszczynski (WO 2017/207982) and Nagda et al. (U.S Patent Publication No. 2018/0113448).

Regarding claim 2, the combination of Donnelly and Suzuki teaches the system of claim 1. Yet, the combination of Donnelly and Suzuki does not teach wherein the instructions further include instructions to deactivate one or more sensors having a data collection range exceeding a distance threshold from the vehicle when the user arrival time exceeds a time threshold.
However, in the same field of endeavor, the combination of Leszczynski and Nagda does teach wherein the instructions further include instructions to deactivate one or more sensors having a data collection range exceeding a distance threshold from the vehicle when the user arrival time exceeds a time threshold.
Leszczynski teaches the deactivation of one or more components in the vehicle when the distance range is exceeded and the user arrival time threshold is exceeded (Leszczynski [pg. 6 lines 1-11] the controller determines the presence of the mobile tag (the mobile tag indicates the location of the user) within a predetermined distance radius of the vehicle. If the user is not present within the distance threshold, the vehicle enters a sleep mode, wherein the activation of auxiliary power during sleep mode is limited; pg. 11 lines 13-16the control unit is configured such that if the mobile tag is not within the distance threshold for a predetermined time period, the user is considered not present).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Donnelly and Suzuki’s system of estimating user arrival time and deactivating the propulsion of the engine accordingly by implementing a threshold to determine when the deactivation should occur, as taught by Leszczynski, for the purpose of minimizing the power consumption of at least one of any of the vehicle components, including the accessories (Leszczynski [pg. 18 lines 21-26]).
While Leszczynski does teach deactivating the auxiliary power when the threshold is exceeded, Leszczynski does not explicitly state the deactivation of sensors. Meanwhile, Nagda teaches deactivating 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Donnelly and Suzuki’s system of estimating user arrival time and deactivating the propulsion of the engine accordingly by deactivating the sensors during low power mode, as taught by Nagda, for the purpose of reducing the computations and heat generated by the computing device (Nagda [0008]).

Claims 18 and 20 are rejected under the same rationale as claim 2. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Donnelly et al. (U.S Patent Publication No. 2018/0342157; hereinafter "Donnelly") in view of Suzuki et al. (U.S Patent Publication No. 2019/0041855; hereinafter “Suzuki”), further in view of Leszczynski (WO 2017/207982). 

Regarding claim 4, the combination of Donnelly and Suzuki teaches the system of claim 1. Yet, the combination of Donnelly and Suzuki does not teach wherein the instructions further include instructions to predict a state of charge of a battery of the vehicle and to deactivate one or more components based on the predicted state of charge. 
However, in the same field of endeavor, Leszczynski does teach wherein the instructions further include instructions to predict a state of charge of a battery of the vehicle over a period of time and to deactivate one or more components based on the predicted state of charge (Leszczynski [pg. 7 lines 7-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Donnelly and Suzuki’s system of estimating user arrival time and deactivating the propulsion of the engine accordingly by predicting the state of charge of the battery and deactivating the components based on the predicted state of charge, as taught by Leszczynski, for the purpose of minimizing the power consumption of at least one of any of the vehicle components, including the accessories (Leszczynski [pg. 18 lines 21-26]).

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Donnelly et al. (U.S Patent Publication No. 2018/0342157; hereinafter "Donnelly") in view of Nagda et al. (U.S Patent Publication No. 2018/0113448).

Regarding claim 3, the combination of Donnelly and Suzuki teaches the system of claim 1, wherein the deactivation of propulsion is taught. Yet, the combination of Donnelly and Suzuki does not teach wherein the instructions further include instructions to reduce data collection of one or more sensors upon deactivating the propulsion.
However, in the same field of endeavor, Nagda does teach wherein the instructions further include instructions to reduce data collection of one or more sensors (Nagda [0021] the vehicle can operate in low power mode, where the performance of the device is reduced, and the computing device can deactivate one or more sensors. Energy can be saved my shutting down certain sensors while others remain activated. For example, sensors with simpler computations may require less energy, and continue these computations in the low power mode).


Regarding claim 6, the combination of Donnelly and Suzuki teaches the system of claim 1. Yet, the combination of Donnelly and Suzuki does not teach wherein the instructions further include instructions to identify a remote sensor and a type of data collected by the remote sensor and to deactivate one or more sensors that collect the same type of data. 
However, in the same field of endeavor, Nagda does teach wherein the instructions further include instructions to identify a remote sensor and a type of data collected by the remote sensor and to deactivate one or more sensors that collect the same type of data (Nagda [0014] different sensors may consume different amounts of power; [0021] a vehicle may deactivate LIDAR during low power mode, but may continue to collect data from the ultrasonic sensors to measure distance; the disablement of the type of sensor that consumes more power means the type of the sensor may be identified). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Donnelly and Suzuki’s system of estimating user arrival time and deactivating the propulsion of the engine accordingly by deactivating sensors that collect the same type of data, as taught by Nagda, for the purpose of reducing the computations and heat generated by the computing device (Nagda [0008]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Donnelly et al. (U.S Patent Publication No. 2018/0342157; hereinafter "Donnelly") in view of Suzuki et al. (U.S Patent Publication . 

Regarding claim 7, the combination of Donnelly and Suzuki teaches the system of claim 1. Donnelly further teaches wherein the instructions further include instructions to identify a number of objects within a distance threshold of the vehicle ([0036] the vehicle can obtain objects that are within a field of view of the sensors; [0040] the vehicle can determine an estimated traffic impact, which indicates an estimated impact of the vehicle on one or more objects around the vehicle. The vehicle may compare the level of traffic based on the sensor data to a traffic constraint, wherein a traffic constraint can include an acceptable number of objects, meaning the number of objects may be identified). 
Yet, the combination of Donnelly and Suzuki does not teach deactivating the one or more components when the number of objects is below a threshold. 
However, in the same field of endeavor, Li does teach deactivating the one or more components when the number of objects is below a threshold ([0036-0037] the deactivation of the object detector is dependent upon the presence of object. The processor determines the probability of detecting the object within an area, wherein the probability is found based on estimating a given time frame until the vehicle reaches an area that is likely to comprise a target object. By the definition of probability, the higher number of target objects in an area, the higher the probability of detecting the target object. If the probability is below a given threshold, meaning the number of objects that would have been detected is below the threshold, the object detector is deactivated, which is a component of a vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Donnelly and Suzuki’s system of identifying the number of objects within a distance by deactivating components of the vehicle, as taught by Li, for the purpose of . 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Donnelly et al. (U.S Patent Publication No. 2018/0342157; hereinafter "Donnelly") in view of Suzuki et al. (U.S Patent Publication No. 2019/0041855; hereinafter “Suzuki”), further in view of Katayama (U.S Patent Publication No. 2018/0141427). 

Regarding claim 13, the combination of Donnelly and Suzuki teaches the system of claim 1. Although the combination of Donnelly and Suzuki does teach the instructions to the user origin location as taught in claim 1, the combination of Donnelly and Suzuki does not teach wherein the instructions further include instructions to suppress deactivation of the propulsion when the vehicle is stopped en route to the vehicle destination. 
Yet, in the same field of endeavor, Katayama does teach instructions to suppress deactivation of the propulsion when the vehicle is stopped en route to the vehicle destination ([0060] idle-stop disabling situations include a situation where the vehicle is temporarily stopped at an intersection, which maybe en route to the user origin location). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Donnelly and Suzuki’s system of deactivating the propulsion at the user location by suppressing deactivation when the vehicle is stopped en route to the location, as taught by Katayama, for the purpose of eliminating the possibility of deteriorating fuel efficiency (Katayama [0060]). 

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Donnelly et al. (U.S Patent Publication No. 2018/0342157; hereinafter "Donnelly") in view of Suzuki et al. (U.S Patent Publication No. 2019/0041855; hereinafter “Suzuki”), further in view of Deshpande (U.S Patent Publication No. 2018/0186357). 

Regarding claim 8, the combination of Donnelly and Suzuki teaches the system of claim 1. Donnelly further teaches wherein the instructions further include instructions to identify a route for the vehicle to the user origin location (Donnelly [0057] the autonomous vehicle can travel along the route that leads to the location associated with the user, which is the user origin location).
Yet, in the same field of endeavor, the combination of Donnelly and Suzuki does not teach actuating a combustion engine to increase a state of charge of a battery above a charge threshold upon arriving at the user origin location. 
However, in the same field of endeavor, Deshpande does teach actuating a combustion engine to increase a state of charge of a battery above a charge threshold upon arriving at the user origin location (Deshpande [0240] the battery may have a lower storage limit (threshold), and can be recharged by initiating a fuel consumption motor or engine to generate power while travelling to the destination). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Donnelly and Suzuki’s system of identifying a route to the user location by actuating a combustion engine to increase a state of charge of a battery, as taught by . 

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Donnelly et al. (U.S Patent Publication No. 2018/0342157; hereinafter "Donnelly") in view of Suzuki et al. (U.S Patent Publication No. 2019/0041855; hereinafter “Suzuki”), further in view of Tang (U.S Patent Publication No. 2015/0175010). 

Regarding claim 15, the combination of Donnelly and Suzuki teaches the system of claim 1. Yet, the combination of Donnelly and Suzuki does not teach wherein the instructions further include instructions to provide power to one or more vehicle components on a vehicle power network having a wire with a lower resistance than a second wire in a second vehicle power network.
Yet, in the same field of endeavor, Tang does teach wherein the instructions further include instructions to provide power to one or more vehicle components on a vehicle power network having a wire with a lower resistance than a second wire in a second vehicle power network ([0026] the system calculates or tracks the overall energy availability and consumption, and activates or deactivates components accordingly. Lower resistance components will consume less power, while higher resistance components consume more power. The Examiner interprets that components with higher energy consumption (higher resistance) may be deactivated while the lower energy consuming components remain powered).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Donnelly and Suzuki’s system of deactivating vehicle components by supplying power to the lower resistance components as taught by Tang, for the purpose of monitoring the energy storage system (Tang [0003]). 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Wilson et al. (U.S Patent Publication No. 2013/0231824) teaches an artificial intelligence valet system, wherein an autonomous user vehicle can receive a request to autonomously proceed to a user defined location, obtain route information, and determine a route to the user defined location. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMIN YOU whose telephone number is (571)272-9734.  The examiner can normally be reached on Monday - Friday 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/J.Y./Examiner, Art Unit 3665                                                                                                                                                                                                        

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665